Citation Nr: 0010600	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  96-02 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for rheumatic heart 
disease.


REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to February 
1954.

This case comes before the Board of Veteran's Appeals (Board) 
from an August 1995 RO rating action, which found that new 
and material evidence sufficient to reopen the veteran's 
claim for service connection for rheumatic heart disease had 
not been submitted.  The veteran expressed timely 
disagreement with respect to this determination and this 
appeal ensued.

Following a June 1996 remand, the Board, in a May 1997 
decision, found that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for rheumatic heart disease.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court).  In an October 23, 1998 order, the Court granted a 
joint motion for remand, which vacated the Board's decision 
declining to reopen the veteran's claim for service 
connection for rheumatic heart disease.  The case was 
returned to the Board for compliance with the directives that 
were stipulated in the joint remand.  

In an April 1999 decision, the Board found that the veteran 
had submitted new and material evidence sufficient to reopen 
his claim for service connection for rheumatic heart disease.  
After finding that the veteran's claim was well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991), the Board 
remanded the case for additional development.

REMAND

As noted above, the issue of service connection for rheumatic 
heart disease was reopened and remanded by the Board for 
additional development in April 1999.  Since new and material 
evidence was indeed submitted, and the claim has been 
reopened, all subsequent review should have been on a de novo 
basis.  It appears, however, that in October 1999, the RO 
mistakenly addressed the previously decided issue of whether 
or not the veteran had submitted new and material evidence.  
Following development requested below, the RO should re-
adjudicate the veteran's claim for service connection on a de 
novo basis.

When remanding the case in April 1999, the Board noted that 
in light of the medical evidence in a July 1997 letter from 
the veteran's private physician, Dr. Lester, the veteran 
should be afforded a new VA examination in order to determine 
the nature, severity, and etiology of any currently diagnosed 
cardiovascular disabilities.  The remand also pointed out 
that if the VA examiner found that the veteran had rheumatic 
heart disease prior to service, then that examiner should 
also give opinions with regard to specific questions 
pertaining to the timing and severity of the veteran's 
symptoms.  Answers to these questions were requested to 
provide the competent medical findings necessary for VA to 
have a medical basis upon which to decide whether or not any 
preservice condition was aggravated by service.  While the 
veteran underwent a VA examination in July 1999, the examiner 
performing the evaluation did not respond to all of the 
questions specifically asked in the remand.  Without answers 
to these questions, VA is unable to make a decision with 
regard to aggravation.  The case must therefore be remanded 
for a medical opinion with regard to the issue of 
aggravation, following review of any new evidence submitted.  

The Board notes that the instructions in the April 1999 
remand also specified that the RO contact Dr. Lester and 
request that he provide a detailed explanation, supported by 
medical findings, in support of his opinions set out in the 
July 1997 letter.  While Dr. Lester was contacted by way of a 
September 1999 letter from the VA, this letter never informed 
the private physician that VA desired any additional 
explanation with regard to the July 1997 letter.  As a 
result, the file now contains additional medical records from 
Dr. Lester, but no additional commentary regarding the 1997 
letter in question.  Prior to any new VA examination, the RO 
should once again contact Dr. Lester and specifically ask 
that he provide VA with a detailed explanation, supported by 
medical findings, in support of his opinions set out in the 
July 1997 letter.

In addition to the above development, the RO should make 
another attempt to seek to obtain the January 1954 clinical 
summary, which was discussed in the April 1999 remand as well 
as in prior Board decisions.  The record since the April 1999 
remand does not show that any action was taken with regard to 
obtaining this medical record other than to ask the veteran 
to submit it.

The Court has held that where "the remand orders of the 
Board . . . are not complied with, the Board itself errs in 
failing to insure compliance."  Stegall v. West, 11 Vet. 
App. 268 (1998).  Under the present circumstances, it will be 
necessary to remand the case again to provide the RO the 
opportunity to comply with the orders of the April 1999 
remand.
 
The Board is mindful of the protracted period of time that 
this case has been in appellate status thus far, and regrets 
the further delay in adjudication of the issue on appeal by 
this remand, but advises the veteran that this action is to 
ensure that his right to appellate due process is protected.  
Besides the fact that the RO failed to review the veteran's 
claim on a de novo basis, and the fact that development 
requested on remand was not completed, this remand is also 
necessary to cure the inadequacies in the last medical 
examination, which failed to provide information necessary to 
decide the issue. 

A review of the file also indicates that relevant clinical 
evidence may be available that is not in the claims folder.  
Noted in this regard is the lack of any clinical records of 
treatment for rheumatic heart disease since October 1999.  
Accordingly, the RO should aid the veteran in obtaining any 
records of ongoing treatment.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate action 
to contact the veteran and request the 
names, addresses, and approximate dates 
of treatment of all health care providers 
(VA and non-VA) who have treated him for 
his rheumatic heart disease since 1999.  
After obtaining any necessary 
authorizations, the health care providers 
the veteran identifies should be 
contacted and asked to submit copies of 
all medical records documenting their 
treatment, which are not already in the 
claims folder.  All records obtained 
which are not already on file should be 
associated with the claims folder. 

2.  The RO should, once again, by any 
means available, seek to obtain and 
associate with the claims file, a copy of 
the January 1954 medical evidence noted 
above. Reference should also be made to 
the April 1999 remand, which discusses 
this medical evidence in greater detail.

3.  The RO should contact Dr. Lester and 
request that he provide a detailed 
explanation, supported by medical 
findings, in support of his opinions set 
out in his July 1997 letter.

4.  Following review of all the evidence 
on file, the veteran should be re-
examined, preferably by the same examiner 
who performed the July 1999 examination.  
The RO should also inform the veteran of 
the consequences of failing to appear for 
a scheduled examination without good 
cause.  All testing deemed necessary 
should be performed.  The claims folder 
and a copy of this Remand are to be made 
available to the examiner for review 
before the examination.  If rheumatic 
heart disease remains the diagnosis, it 
is further requested that the examiner 
render an opinion as to whether it is as 
likely as not that any such disability 
diagnosed is related to, or aggravated 
by, the veteran's period of service.  The 
examiner should also be requested to 
render an opinion as to whether the 
veteran had rheumatic heart disease prior 
to his service entrance.  If an answer in 
the affirmative is elicited, the examiner 
should be further requested to render a 
specific opinion as to:  (1) whether it 
is as likely as not that the symptoms of 
rheumatic heart disease manifested during 
service were a continuation of his 
preservice disorder, and (2) whether it 
is as likely as not that there was no 
pathological increase in the veteran's 
preexisting rheumatic heart disease 
during service.  Furthermore, if 
aggravation is found, the examiner is 
requested, to the extent possible, to 
specify the degree of aggravation.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

5.  Following the completion of the 
foregoing, the RO should review the 
claims folder, and ensure that the 
requested action was completed in full.  
If the development is incomplete, 
appropriate corrective action is to be 
implemented.

6.  After the development requested above 
has been completed to the extent 
possible, and following any additional 
evidentiary development deemed necessary, 
the RO should re-adjudicate the veteran's 
claim for service connection on a de novo 
basis.

7.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
should include the laws and regulations 
with regard to the issue on appeal, and 
they should be afforded the specified 
time within which to respond thereto with 
additional argument and/or evidence.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  However, the 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to develop the 
record, procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 
	(CONTINUED ON NEXT PAGE)


Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



- 8 -


